       Case 6:19-cv-00227-RP-AWA Document 29 Filed 01/15/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

MARY DOE                                        §
                                                §
v.                                              §           6:19-CV-227-RP-AWA
                                                §
BAYLOR UNIVERSITY                               §

                                            ORDER

       On October 9, 2019, the District Court referred all pending and future non-dispositive

motions to the undersigned pursuant to 28 U.S.C. § 636(b)(1)(A), Rule 72, and Rule 1(c) of

Appendix C of the Local Court Rules. Dkt. No. 26. This order is entered to set a date for a status

conference.

       Counsel for the parties are ORDERED to appear by telephone for a status conference on

Monday, February 10, at 10:30 a.m. in Courtroom No. 3, United States Courthouse, 501 West

5th Street, Austin, Texas. Counsel will receive dial-in instructions from the undersigned’s

courtroom deputy, Ms. Amanda Deichert (512) 916-5896, prior to the hearing. Finally, all future

pleadings should be filed with “AWA” after the cause number, as reflected above.

       SIGNED this 15th day of January, 2020.




                                           _____________________________________
                                           ANDREW W. AUSTIN
                                           UNITED STATES MAGISTRATE JUDGE
